         Case 1:20-cv-01116-EHM Document 63 Filed 02/17/21 Page 1 of 1




          In the United States Court of Federal Claims
                                     No. 20-1116 C
                                Filed: February 17, 2021
 ________________________________________
                                                 )
 IAP WORLD SERVICES, INC.                        )
                                                 )
                      Plaintiff,                 )
                                                 )
   v.                                            )
                                                 )
 THE UNITED STATES,                              )
                                                 )
                      Defendant                  )
                                                 )
   and                                           )
                                                 )
 VECTRUS-J&J FACILITIES SUPPORT, LLC             )
                                                 )
                      Defendant-Intervenor. )
 ________________________________________ )


                                   SCHEDULING ORDER

       On February 16, 2021, the Parties filed a Joint Status Report pursuant to the Court’s
Opinion and Order (ECF No. 56). See ECF No. 62. In their JSR, the Parties propose a limited
briefing schedule to address the unbalanced pricing analysis ordered on remand of this matter to
the Navy.
       For good cause shown, the Court adopts the Parties’ briefing schedule as set forth herein:
           a. On or before February 23, 2021, Plaintiff shall FILE its supplemental brief.

           b. On or before March 9, 2021, Defendant and Defendant-Intervenor shall FILE
              their respective response briefs.

           c. Oral argument on the supplemental briefing will be on March 12, 2021, at 11:00
              a.m. EST via videoconference. Instructions regarding participation in the
              videoconference will be forwarded to the Parties by the Court.

       IT IS SO ORDERED.
                                                              s/ Edward H. Meyers
                                                             Edward H. Meyers
                                                             Judge
